ORDER
PER CURIAM.
Movant, Bryan K. Johnson, appeals the judgment denying on the merits his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. On appeal, Movant argues the motion court erred in denying Movant’s claim of ineffective assistance of counsel because trial counsel failed to strike an unqualified juror.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b)(2).